Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The changes to rejoined claim 20 below are made such that the language of claim 20 is consistent with the language of claim 18.
The application has been amended as follows: 
In the Claims:
Rejoin claims 12 and 20.
Claim 12, line 4, replace the phrase “first and second distal positions is resisted by” with the phrase –first and second distal positions, respectively, is resisted by--.
Claim 12, line 5, replace the phrase “the first and second fluid dampers” with the phrase –the first and second fluid dampers, respectively--.
Claim 20, line 6, replace the phrase “thereby resisting rotation of the lever relative to the housing” with the phrase –thereby resisting pivotal movement of the lever relative to the post--.
Reasons for Allowance
The examiner would like to note that claims 9, 13, and 16 were examined as drawn to the combination of the strike box and a lockset, since the claim language requires the particulars of the lockset, i.e. the first and second bolts, for claims 9 and 13, and the latchbolt, for claim 16, to define positions and features of the components of the strike box.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 9, Roth et al. (US-5757269) fails to disclose that the first pivot axis is offset or distanced from the second pivot axis.  The first pivot arm 240 and the second pivot arm 240A of Roth et al. pivot about the same axis or the axis running through pin 260 (Figure 7), and therefore, does not disclose a first pivot axis offset or distanced from a second pivot axis.  The examiner can find no motivation to modify the device of Roth et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 13, Roth et al. (US-5757269) fails to disclose that the front wall is movable from the closed position to an open position to selectively open the chamber.  The mechanical and electrical components of Roth et al. are accessible from the exterior of the housing and not just from the chamber, as shown in Figure 7, and therefore, it would not be obvious to make the front wall movable such that a user has access to the chamber for allowing access to the mechanical and electrical components, since the mechanical and electrical components are already accessible from the exterior of the housing.
In regards to claim 16, applicant’s remarks filed June 23, 2020 concerning the rejection of claim 16 under 35 U.S.C. 103 with Roth et al. (US-5757269) in view of Fayngersh et al. (US-6393878) as set forth in the previous office action are persuasive, and therefore, claim 16 is considered to contain allowable subject matter for at least the reasons argued by applicant.
In regards to claim 22, Roth et al. (US5757269) discloses a first pivot arm 240 and a second pivot arm 240A, with the first and second pivot arms pivoting about a single pivot post 260, and therefore, Roth et al. fails to disclose a first pivot post, a second pivot post, with the first pivot post being distally offset from the strike plate by a first depth dimension, and the second pivot post being distally offset from the strike plate by a second depth dimension different from the first depth dimension. The examiner can find no motivation to modify the device of Roth et al. without employing improper hindsight reasoning and without destroying the intended structure of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 18, 2021